Citation Nr: 1747030	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus (DM).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1960 to May 1985.

The matter of entitlement to an initial disability evaluation in excess of 20 percent for DM comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is necessary prior to adjudicating the Veteran's claim for entitlement to an initial disability evaluation in excess of 20 percent for DM. Additionally, the Board finds that the Veteran's claim for TDIU is "inextricably intertwined" with his claim for an increased disability rating for DM. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

The Board must remand the matter so that an adequate medical opinion, with supporting rationale discussing any regulation of activities due to complications associated with DM, can be obtained. 

Currently, the Veteran's DM is rated as 20 percent disabling since February 5, 2007. He has a combined disability rating of 100 percent which includes separate ratings for compensable complications associated with DM.

In his April 2017 VA Form 21-8940, the Veteran endorsed that he has not worked because of his DM since he left his role as claims supervisor in 2006. He lists his symptoms associated with his DM, such as pain and numbness in his back and bilateral upper and lower extremities, and claims that they have a significant adverse effect on his quality of life.

The Veteran's representative argues that the Veteran has consistently reported that he has to avoid strenuous activities because of his diabetes and that he has to take breaks frequently while attempting to exercise with his wife due to fatigue caused by episodes of hypoglycemia. Additionally, the Veteran's representative contends that "[t]he mere fact that the Veteran rides a bicycle for exercise, or walks with his wife on occasion, does not rule out the possibility that those activities had to be regulated as a result of his diabetes, especially considering how often he needs to take breaks as a result of these activities."

In October 2014, the Board remanded the Veteran's claim for an increased initial rating for DM so that the Veteran could be afforded a VA examination for the disability. An examination was conducted in February 2015.  

In October 2015, the Board denied an evaluation in excess of 20 percent for the Veteran's DM because it found that while the Veteran's DM required insulin and diet restriction, there was no indication of a regulation of activities that would warrant a 40 percent disability rating.

In December 2016, the United States Court of Appeals for Veterans Claims (Court), in relevant part, vacated the Board's October 2015 decision finding that it did not provide an adequate rationale for why it concluded that the Veteran's DM did not manifest with regulation of activities. The Court noted that the 2015 VA examiner found that the Veteran was not required to regulate activities, but failed to provide reasons for this finding, which was in violation of the October 2014 remand order. The Court concluded that "[w]ithout an examiner's explanation for finding that the appellant did not have to regulate his activity, the Court cannot conclude that this examination substantially complied with the October 2014 remand order."

In June 2017, the Veteran was afforded a VA examination for his DM. The examiner endorsed, in question # 2 B, that the Veteran did not require regulation of activities as part of medical management of DM. However, no rationale was provided on how this conclusion was reached by the examiner. 

The Board finds that the June 2017 VA examination is inadequate as it, along with the January 2015 VA examination, did not provide a rationale on why the Veteran's DM did not manifest with a regulation of activities as per the Board's October 2014 remand instructions. See Dyment v. West, 13 Vet. App 141, 146-47 (1999) (holding that substantial compliance with remand orders is required); Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders). The Board finds that there has not been substantial compliance with its remand order; and therefore, must remand the matter for further development.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1. If available, obtain additional medical comment from the examiner, Dr. SP, as to the regulation of activities associated with the manifestation of the Veteran's DM. If the examiner is unavailable, send the claims file to an appropriate examiner.

The examiner should review the claims file and the relevant medical evidence and provide an opinion as to the following:

a. List all of the Veteran's service-connected disabilities and categorize which are complications associated with the Veteran's DM and which disabilities are not associated with DM. 

b. For each compensable complication associated with the Veteran's DM, describe whether or not the complication requires a regulation of activities by the Veteran. The examiner should discuss why or why not each compensable complication had an effect on the Veteran's regulation of activities for his DM. A rationale must be provided for each complication considered. Also, the examiner should address what effect, if any, all of the Veteran's compensable complications associated with his DM, in their aggregate, have on the regulation of activities for his DM.

c. If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

